Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-10, and 19-22, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVoe et al. (U.S. Publication 2017/0297029), hereinafter “DeVoe” in view of Bovd et al. (U.S. Publication 2007/0028969), hereinafter “Bovd” and Gebauer (U.S. Publication 20040140252).
In regards to claim 1, DeVoe discloses a microfluidic mixing platform having a bulk (106), comprising: (a) an inlet well (112), (b) a microchannel (from 112 to 114) having a length, (c) passive capillary valves (110, see also para. [0041] which discloses that there may be a plurality of valves 110) at points in said length, (d) a mixing feature (108), and (e) an outlet (114), wherein said passive capillary valves (110) are disposed downstream of the mixing device (108) and prevent capillary flow along the microchannel (see paras. [0043] and [0045]), and wherein at least one passive capillary valve (110) comprises a widening of the microchannel with an angle of at least 95 degrees and up to 160 degrees relative to the direction of overall fluid flow in the microchannel (see Fig. 1C and para. [0044].
DeVoe does not specifically disclose that the passive capillary valve is located upstream from the mixing feature. However, Bovd teaches a mixing platform wherein a mixing chamber may be located upstream from another chamber (para. [0032]).
Taken together, it is the office’s position that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have located a passive capillary valve upstream of a mixing chamber to control the flow and mixing steps of a variety of reagents. Locating a passive capillary valve upstream of the mixing chamber would facilitate the mixing of at least two reagents prior to the mixing with a third reagent.
DeVoe does not specifically disclose that the microchannel transition includes a rounded shoulder with a radius of curvature. However, Gebauer teaches a microfluidic mixing platform that includes rounded corners anywhere the fluid changes direction in relation to the main direction of flow (para. [0057]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have rounded the shoulders between the microchannel and the passive capillary valves of DeVoe to minimize flow turbulence as taught by Gebauer.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. In the instant case, DeVoe, as modified, discloses all of the structural limitations necessitated by the claim. Accordingly, it is the office’s position that DeVoe, as modified, teaches “said passive capillary valves preventing leakage of fluid out of the mixing feature” at least to the same extent disclosed by applicant. See MPEP §2114.
In regards to claim 2, the bulk (106) comprises a rigid matrix capable of machine manufacture.
In regards to claims 5-8, the passive capillary valve comprises a widening of the microchannel at an angle of at least 100 degrees and up to 150 degrees relative to the direction of fluid flow. See Fig. 1C and para. [0044], which discloses that the expansion angle is 150 degrees as illustrated and that the expansion angle effects the burst pressure of the valve.
In regards to claims 9 and 10, DeVoe disclose that a passive capillary valve comprises a widening of the microchannel at an angle relative to the direction of fluid flow, and wherein said angle is graduated and has a minimum radius of curvature. 
While DeVoe does not explicitly state the minimum radius of curvature, the MPEP makes clear that a mere carrying forward of an original patented conception (i.e. radius of curvature at flow corners) involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05 II A.
In regards to claim 19, said microfluidic mixing platform further comprises a pump or a syringe disposed to move fluid along the microchannel. See para. [0043], which discloses sample loading via a pipette. 
	In regards to claim 20, the office notes that DeVoe disclose that the platform may include a plurality of valves (para. [0041]). To the extent that the passive capillary valve was modified, it is the office’s position that It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have likewise modified all passive capillary valves to achieve results as discussed above. 
In regards to claim 21, see the rejection of claims 5-10.
In regards to claim 22, the passive capillary valve (110) prevents liquid from advancing out of the mixing feature (108). See paras. [0043] and [0045] which disclose that once fluid reaches valve 110 the system reaches equilibrium and fluid flow is ceased.
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.
Applicant argues that modifying DeVoe in view of Gebauer is inappropriate because the rounded portion taught by Gebauer is to minimize turbulence which is contrary to the purpose of DeVoe’s valve which is to stop flow. The office disagrees. It is the office’s position that applicant mischaracterizes the purpose of DeVoe’s valve. It is the office’s position that the purpose of DeVoe’s capillary expansion valve is control the filling of the reaction chamber (para. [0045], lines 1-2). The minimization of fluid turbulence, as taught by Gebauer, further serves DeVoe’s goal by minimizing changes in pressure and flow velocity. 
Further, reaction chamber 108 is fully capable of functioning as a mixing feature. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753